Title: From George Washington to Nathanael Greene, 26 January 1782
From: Washington, George
To: Greene, Nathanael


                  
                     My Dear Sir
                     Philadelphia 26th January 1782
                  
                  In my last, which was on the 31st of December, I informed you that an embarkation said to consist of three British Regiments and a detachment of Foreigners was upon the point of sailing, and thought to be destined to the southward—They did sail, and I suppose have been long since arrived, but my first intelligence was wrong as to numbers.  The British Regiments did not embark, and, from the best accounts since obtained, the foreign Troops were from five to seven hundred.
                  We are very anxiously expecting news from Europe—No definitive Plans for the next Campaign can be settled untill we hear from thence.  In the mean time, we are making every possible general preparation; and if the States afford a reasonable proportion of the Men and Supplies required of them, I flatter myself we shall be upon a more respectable footing than we have been for some time past.
                  I have received no letter from you since that of the 21st of November.  By what we gather from the accounts published by the Enemy, we suppose they are within the lines of Charles-town, and you not very far from thence.  I am with very sincere Esteem My Dear Sir—Your most Obient Humble Servt
                  
                     Go: Washington
                     
                  
               